Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-16-00410-CR

                                        Patricia Ann HAINES,
                                               Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                   Trial Court No. 15-1337-CR-C
                              Honorable William Old, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: April 26, 2017

AFFIRMED

           Patricia Ann Haines appeals the trial court’s order placing her on deferred adjudication.

Her sole issue is that the trial court erred by denying her motion to suppress. She contends she was

unlawfully detained for a traffic stop during which the detaining officer discovered drugs in her

possession. We affirm the trial court’s order.

                                            BACKGROUND

           David Camacho, an investigator with the Guadalupe County Sheriff’s Office, was driving

in a patrol car and observed Haines stop her truck in a crosswalk. Camacho activated the lights on
                                                                                      04-16-00410-CR


his patrol car to initiate a traffic stop. During the traffic stop, Camacho asked Haines for her

driver’s license and proof of insurance, where she was coming from, and if she had ever been

arrested before. Haines told Camacho she previously had been arrested for possessing over 200

grams of methamphetamine. Haines told Officer Camacho she had a pink bag of

methamphetamine in the pocket of the driver-side door.

       A grand jury indicted Haines for possessing a controlled substance, with intent to deliver,

in an amount of one gram or more but less than four grams. Haines filed a motion to suppress, and

the trial court held a hearing on the motion. At the suppression hearing, Haines sought to suppress

the drugs and her statements on the ground that the officer did not have reasonable suspicion to

stop her. Camacho testified he was able to see the front driver-side tire of Haines’s truck was

entirely “in front of the white line.” He also testified his dash camera was mounted on the passenger

side of his patrol car, and he was able to see more than the dash camera.

       The trial court admitted a video recording from the dash camera on Camacho’s patrol car.

The video recording shows the dash camera is mounted on the passenger side of the patrol car.

The video recording does not show whether the front tires of Haines’s truck were in front of the

white line. The trial court denied Haines’s motion and made findings of fact and conclusions of

law. The trial court found that based on Camacho’s testimony, his traffic stop was justified because

he observed Haines commit a traffic offense.

       Haines thereafter entered an open plea of guilty. The trial court signed an order of deferred

adjudication and placed Haines on community supervision for ten years. Haines timely filed a

notice of appeal.

                                      STANDARD OF REVIEW

       We review a trial court’s ruling on a motion to suppress under a bifurcated standard.

Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim. App. 2000). We review a trial court’s
                                                -2-
                                                                                          04-16-00410-CR


conclusions of law de novo. Id. at 328. If a trial court’s fact findings are supported by the record

or are based on evaluation of witness credibility and demeanor, we should afford them almost total

deference. Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). “The trial judge is the

sole trier of fact and judge of the credibility of the witnesses and the weight to be given their

testimony.” Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). “If the trial judge

makes express findings of fact, we view the evidence in the light most favorable to his ruling and

determine whether the evidence supports these factual findings.” Id.

                                       REASONABLE SUSPICION

        “An officer may make a warrantless traffic stop if the ‘reasonable suspicion’ standard is

satisfied.” Jaganathan v. State, 479 S.W.3d 244, 247 (Tex. Crim. App. 2016). “Reasonable

suspicion exists if the officer has specific articulable facts that, when combined with rational

inferences from those facts, would lead him to reasonably suspect that a particular person has

engaged or is (or soon will be) engaging in criminal activity.” Id. (internal quotation marks

omitted). A driver who is required to stop engages in criminal activity by failing to stop “before

entering the crosswalk on the near side of an intersection.” TEX. TRANSP. CODE ANN. § 544.010(c)

(West 2011); see id. § 542.301 (providing traffic offenses are misdemeanor criminal offenses).

        Haines’s sole argument is that “[t]he trial court erred in denying the motion to suppress,

because it cannot be determined from the video whether [her] vehicle failed to stop at a designated

point.” She contends the State failed to “sustain its burden of proof that a traffic violation for failure

to stop at a designated point occurred.” However, Camacho testified he personally observed the

front driver-side tire of Haines’s truck reach completely inside the crosswalk. The video recording

shows Haines’s truck stopped on the near side of the intersection when the light was red. The

evidence shows Camacho observed that Haines was required to stop, but she failed to stop before

entering the crosswalk on the near side of the intersection. Thus, the evidence supports a finding
                                                   -3-
                                                                                     04-16-00410-CR


that Camacho was aware of facts from which he could reasonably infer Haines had engaged in

criminal activity. See id. §§ 542.301, 544.010(c).

       The video recording does not show whether Haines stopped before entering the crosswalk.

But Camacho testified the dash camera is mounted on the passenger side of his patrol car and he

could see more from the driver side of his patrol car. The trial court is the sole trier of fact and

judge of the credibility of Camacho’s testimony that he was able to observe more than what the

dash camera recorded. See Valtierra, 310 S.W.3d at 447. Because the record supports a finding

that Camacho had reasonable suspicion to initiate the traffic stop, we hold the trial court properly

denied Haines’s motion to suppress.

                                          CONCLUSION

       We affirm the trial court’s order of deferred adjudication.

                                                  Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                                -4-